IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                              July 20, 2009

                                                        Charles R. Fulbruge III
                              No. 08-30641                      Clerk



SCHOOL BOARD OF BEAUREGARD PARISH,

                                       Plaintiff-Appellant,

versus

HONEYWELL INTERNATIONAL, INC.,

                                       Defendant-Appellee.

                     ********************




                              No. 08-31004


SCHOOL BOARD OF BEAUREGARD PARISH,

                                       Plaintiff-Appellant,

versus

HONEYWELL, INC.,

                                       Defendant-Appellee.
                   Appeals from the United States District Court
                       for the Western District of Louisiana
                                No. 2:05-CV-1388




Before HIGGINBOTHAM, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The school board sued the defendant company, asserting state law claims
regarding a contract to provide various types of equipment and services designed
to save energy expenses for the school district. In several rulings explained by
memorandum orders, the district court granted summary judgment for the de-
fendant and assessed sanctions, and the school board appeals.
       We have reviewed the briefs, the applicable law, and pertinent portions of
the record and have heard the arguments of counsel. The rulings are free of re-
versible error, and the judgment is AFFIRMED, essentially for the reasons sup-
plied by the district court.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2